DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/22/2022 has been entered. Claims 1-12 and 22 have been canceled. Claims 13-21 and 23-28 remain for examination
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-21 and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,518,518. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 1 is rejected in view of claim 1 of the ‘044 patent in that they recite:
Claim 13 of the Application
Claims 1 and 16 of the ‘044 Patent
13. (new) A smartcard comprising: a transponder chip module (TCM) having an antenna; a first metal layer (ML1) having a module opening (MO); a second metal layer (ML2) having a module opening (MO); and electromagnetic shielding material disposed between the first metal layer and the second metal layer.
1. Smartcard capable of operating in at least a contactless mode, comprising: a module comprising an RFID chip and a module antenna; and a card body comprising a stackup of at least two metal layers; wherein at least one of the metal layers has a discontinuity in the form of a slit or nonconductive stripe 

16. The smartcard of claim 1, wherein: the discontinuities in at least some of the metal layers are slits; and at least some of the slits are at least partially filled with a material selected from the group consisting of resin, a dielectric material, diamond like carbon coating, an electrically non-conducting material, a polymer, epoxy resin, a dielectric oxide, and reinforced epoxy resin.


As can be seen, though the claim languages are not identical, it would have been obvious that claim 1 of the ‘44 patent recites all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 

	Claim 15 is rejected in view of claim 11 of the ‘44 patent. 
	Claim 16 is rejected in view of claims 3, 9, and 11 of the ‘44 patent. 
	Claim 17 is rejected in view of claims 1 and 16 of the ‘44 patent. 
	Claim 18 is rejected in view of claims 3 and 5 of the ’44 patent. 
	Claim 19 is rejected in view of claims 2 and 4 of the ‘44 patent. 
	Claim 20 is rejected in view of claims 2 and 4 of the ‘44 patent. 
	Claims 21 is rejected in view of claims 2 and 4 of the ‘44 patent. 
	Claim 23-28, see the discussions regarding claims 13-21. 

Response to Arguments
	The amendments and arguments filed on 2/22/2022 are considered persuasive. Accordingly, the 102 (a) (1) grounds of rejection have been withdrawn. Claims 18-21 and 23-28 remain rejected under obvious double patenting grounds rejection. This Office Action has been made Final. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.